Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse January 19, 2012 Interview with NYSE Euronext CEO Duncan Niederauer in Euronews (January 19, 2012): The merger of Germany’s Deutsche Boerse and the US-European stock exchanges NYSE Euronext looks set to be blocked. EU Competition Commissioner Joaquin Almunia opposes it as the merged company would dominate derivatives trading in Europe. He has said they would have to sell substantial parts of their operations to get approval. NYSE Euronext’s boss Duncan Niederauer and Deutsche Boerse’s Reto Francioni have been lobbying in Brussels stressing the advantages. Niederauer told euronews: “This is a great opportunity for Europe, it’s consistent with
